DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments have been fully considered.
	As stated in the Office Action dated 10/28/2021, Applicant’s arguments regarding the art rejections are persuasive and the rejection is withdrawn.
	Applicant’s arguments regarding the 101 rejection are fully considered but not persuasive. Applicant argues that the claims are not abstract because they do not fall under the groupings of abstract ideas. It is argued specifically that the claims do not recite mathematical relationships or formulas, nor are they directed to an idea of itself. Firstly, as shown in the rejection below, many of the steps in the claims are mathematical concepts (generating weights, determining ratios of items, etc.) Regarding an idea of itself, it is argued that the claims are directed to processing large data sets using complex mathematical algorithms to provide recommendations. However these complex algorithms (particle swarm optimization) are recited at a very high level and are mere applications of the abstract idea. Further, improving the accuracy of recommendations is improving the abstract idea of recommending content and thus not patent eligible.
	Applicant argues that the claims are not a method of organizing human activity. The Office however has not made this argument.
	Applicant argues that the claims are not abstract because it improves the functionality of the computer. Again Examiner states that improving an abstract idea is not improving the computer and by improving the abstract idea, the claim is still abstract and thus ineligible. The computer is functioning the same, the abstract idea itself is improved.
	Applicant argues that the claims recite significantly more than the abstract idea. It is argued that the application solves a problem of inaccurate recommendations. However it is not clear what elements of the claims are considered unconventional and it is not clear how improving recommendations to provide more accurate recommendations is unconventional in general. 
Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1,
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
The claim is directed to a method.
	Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	The limitations of:
determining, by the one or more processors, a plurality of recommended information sets based on a plurality of recommendation algorithms that are different from each other and use as input the historical behavioral information; 
generating, by the one or more processors, a plurality of weight coefficients, each weight coefficient of the plurality of weight coefficients being generated for each recommended information set of the plurality of recommended information sets, wherein the plurality of weight coefficients are adjusted based on user inputs using a particle swarm algorithm to match current interests of the user; 
determining, by the one or more processors, a recommendation list based on the plurality of weight coefficients; 
determining, by the one or more processors, a ratio of (i) a number of items in the recommendation list also included in a reference list extracted from the historical behavioral 
determining, by the one or more processors, that the accuracy of the recommendation list is greater than a threshold comprising a percentage of items included both in the recommendation list and the reference list; and 
are directed to an abstract idea of mathematical concepts and mental processes. In particular, the above limitations recite essentially pure math (generating weights, determining ratios) along with limitations that can be done mentally and/or on pen and paper (determining recommended information sets).
	Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No practical application is recited in the claims nor elements that would integrate it so.
	Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The limitations of:
retrieving, by one or more processors, historical behavioral information of a user, the historical behavioral information comprising data associated to operations performed by the user on a server; 
determining, by the one or more processors, that the accuracy of the recommendation list is greater than a threshold comprising a percentage of items included both in the recommendation list and the reference list; and 
in response to determining that the accuracy of the recommendation list is greater than the threshold, transmitting, by the one or more processors, for display on a graphical user interface a recommendation based on the recommendation list to the user.

	Dependent claims 2-10 recite, in part, categorizing information, test information comprising historical information, determining an accuracy, determining a value and adjusting the weight based off said value, adjusting the values, determining a most accurate recommendation, having sub-weights, and determining a sum of sub-weights. These limitations are subject to the same analysis above and are found to be more insignificant extra-solution activity.
	Claims 11-20 correspond to claims 1-10 respectively and are subject to the same analysis and rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124